Citation Nr: 0406115	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  00-15363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






REMAND

The veteran had active service from June 1974 to May 1976.  

This case came to the Board of Veterans' Appeals (Board) from 
a March 2000 RO decision which denied service connection for 
a skin condition.  In a January 2003 decision, the Board 
denied the claim.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an August 
2003 joint motion to the Court, the parties (the veteran and 
the VA Secretary) requested that the Board decision be 
vacated and remanded; an August 2003 Court order granted the 
joint motion.  

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claim, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

With regard to the issue of service connection for a skin 
condition, the Board must now return the case to the RO for 
additional VCAA notice as discussed in the August 2003 joint 
motion and Court order.  

[The Board notes that other appellate issues, of service 
connection for bronchitis and a bilateral leg disorder, were 
remanded to the RO by the Board in November 2003, and if 
possible the RO should process all the appeals for 
simultaneous Board review.]



In view of the foregoing, the issue of service connection for  
a skin condition is remanded to the RO for the following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim for service 
connection for a skin disorder, including 
notice as to what portion he is to provide 
and what portion the VA is to provide.   

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a skin 
condition.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


